Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 31, 2016

                                      No. 04-16-00417-CV

                         IN THE INTEREST OF M.A.B., A CHILD,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015EM504304
                          Honorable Nick Catoe Jr., Judge Presiding

                                         ORDER
       On September 27, 2016, this Court issued an order setting a deadline of October 14,
2016, to file the clerk’s record. This Court has not received the clerk’s record.

      It is therefore ORDERED that the clerk’s record must be filed in this court no later than
seven days from the date of this order. NO EXTENSIONS OF TIME TO FILE THE
RECORD WILL BE ALLOWED.

         If the clerk’s record is not received within seven days of the date of this order, an order
may be issued directing the court clerk to appear and show cause why she should not be held in
civil or criminal contempt or otherwise sanctioned. See TEX. R. APP. P. 35.3(a), (c), 37.3(a).

        The clerk of this court shall cause a copy of this order to be served on the court clerk by
certified mail, return receipt requested, with delivery restricted to addressee only, or give other
personal notice of this order with proof of delivery.

       We also ORDER the Clerk of this Court to mail a copy of this order to the trial judge. See
TEX. R. APP. P. 35.3(c) (“The trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed.”).

                                                     _________________________________
                                                     Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2016.

                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court